 

EXHIBIT 10.02




NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

8% CONVERTIBLE PROMISSORY NOTE

$35,000.00         Miami, FL

MATURITY DATE OF SEPTEMBER 9, 2018 THE "MATURITY DATE"
MARCH 9, 2018 'THE "ISSUANCE DATE"


FOR VALUE RECEIVED, No Borders, Inc., a Nevada Corporation (the "Company" or
Borrower) hereby promises to pay to the order of MJ Holdings, Inc. an accredited
investor and Florida corporation, or its assigns (the "Holder"), the principal
amount  (the “Principal Amount”) of Thirty-Five Thousand ($35,000) dollars
("Note"), at any time on or before September 9, 2018 (the "Maturity Date"), and
to pay interest on the unpaid principal balance hereof at the rate of Eight
Percent (8%) per annum (the "Interest Rate") commencing on the date hereof (the
"Issuance Date"). The Company hereby acknowledges receipt of the Principal
Amount from Holder.

1. Payments of Principal and Interest.

a. Pre-payment Payment of Principal and Interest.

i. Prepayment. Notwithstanding anything to the contrary contained in this Note,
at any time during the periods set forth on the table immediately following this
paragraph (the “Prepayment Periods”), the Borrower shall have the right,
exercisable on not more than three (3) Trading Days prior written notice to the
Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1(a). Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to the
Holder of the Note at its registered addresses and shall state: (1) that the
Borrower is exercising its right to prepay the Note, and (2) the date of
prepayment which shall be not more than three (3) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), the Borrower shall make payment of the Optional Prepayment
Amount (as defined below) to Holder, or upon the direction of the Holder as
specified by the Holder in a writing to the Borrower (which direction shall to
be sent to Borrower by the Holder





--------------------------------------------------------------------------------

at least one (1) business day prior to the Optional Prepayment Date). If the
Borrower exercises its right to prepay the Note, the Borrower shall make payment
to the Holder of an amount in cash equal to the percentage (“Prepayment
Percentage”) as set forth in the table immediately following this paragraph
opposite the applicable Prepayment Period, multiplied by the sum of: (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the Optional Prepayment
Date plus (y) Default Interest, if any, on the amounts referred to in clauses
(w) and (x) plus (z) any amounts owed to the Holder pursuant to Section 7
 hereof. If the Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to the Holder of the Note within two (2)
business days following the Optional Prepayment Date, the Borrower shall forever
forfeit its right to prepay the Note pursuant to this Section 1(a).

Prepayment Period

Prepayment Percentage

1. The period beginning on the Issue Date and ending on the date which is thirty
(30) days following the Issue Date.

112%

2. The period beginning on the date which is thirty-one (31) days following the
Issue Date and ending on the date which is sixty (60) days following the Issue
Date.

117%

3. The period beginning on the date which is sixty-one (61) days following the
Issue Date and ending on the date which is ninety (90) days following the Issue
Date.

122%

4. The period beginning on the date that is ninety-one (91) day from the Issue
Date and ending one hundred twenty (120) days following the Issue Date.

127%

5. The period beginning on the date that is one hundred twenty-one (121) day
from the Issue Date and ending one hundred fifty (150) days following the Issue
Date.

132%

6. The period beginning on the date that is one hundred fifty-one (151) day from
the Issue Date and ending one hundred eighty (180) days following the Issue
Date.

137%

After the expiration of one hundred eighty (180) days following the Issue Date,
the Borrower shall have no right of prepayment.








--------------------------------------------------------------------------------

b. Interest. This Note shall bear interest ("Interest") at the rate of Eight
Percent (8%) per annum from the Issuance Date until the same is paid in full, or
otherwise converted in accordance with Section 2 below, and the Holder, at the
Holder's sole discretion, may include any accrued but unpaid Interest in the
Conversion Amount. Interest shall commence accruing on the Issuance Date, shall
be computed on the basis of a 365-day year and the actual number of days elapsed
and shall accrue daily and, after the Maturity Date, compound quarterly. Upon an
Event of Default, as defined in Section 10 below, the Interest Rate shall
increase to Eighteen Percent (18%) per annum for so long as the Event of Default
is continuing ("Default Interest").

c. General Payment Provisions. This Note shall be paid in lawful money of the
United States of America by check or wire transfer to such account as the Holder
may from time to time designate by written notice to the Company in accordance
with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day (as defined
below), the same shall instead be due on the next succeeding day which is a
Business Day and, in the case of any interest payment date which is not the date
on which this Note is paid in full, the extension of the due date thereof shall
not be taken into account for purposes of determining the amount of interest due
on such date. For purposes of this Note, "Business Day" shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of
Florida are authorized or required by law or executive order to remain closed.

2. Conversion of Note. In accordance with the terms of subsection 2(b) below,
the Conversion Amount (see Paragraph 2(a)(i) of this Note shall be convertible
into shares of the Company's common stock (the "Common Stock") according to the
terms and conditions set forth in this Paragraph 2.

a. Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:

i. "Conversion Amount" means the sum of (a) the principal amount of this Note to
be converted with respect to which this determination is being made, (b)
Interest; and (c) Default Interest, if any, if so included at the Holder's sole
discretion.

ii. "Conversion Price" means a 50% discount to market based on the lowest
closing price of the previous 20 trading days, or as adjusted as provided
herein.

iii. "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

iv. "Conversion Shares" means the Conversion Shares of the Common Stock of the
Company into which any balance on this Note may be converted upon submission of
a "Conversion Notice" to the Company substantially in the form attached hereto
as Exhibit 1.

b. Holder's Conversion Rights. The Holder shall be entitled to convert all of
the outstanding and unpaid principal and accrued interest of this Note into
fully paid and non-assessable shares of Common Stock in accordance with the
stated Conversion Price.





--------------------------------------------------------------------------------

c. Fractional Conversion Shares. The Company shall not issue any fraction of a
share of Common Stock upon any conversion; if such issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share except in the
event that rounding up would violate the conversion limitation set forth in
section 2(b) above.

d. Conversion Amount. The Conversion Amount shall be converted into restricted
shares of Common Stock at the Conversion Price.

e. Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

i. Holder's Conversion Requirements. To convert this Note into shares of Common
Stock on any date set forth in the Conversion Notice by the Holder (the
"Conversion Date"), the Holder shall transmit by email, facsimile or otherwise
deliver, for receipt on or prior to 11:59 p.m., Eastern Time, on such date or on
the next Business Day, a copy of a fully executed notice of conversion in the
form attached hereto as Exhibit 1 to the Company.

ii. Company's Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than one
(1) Business Day after receipt of such Conversion Notice, send, via email,
facsimile or overnight courier, a confirmation of receipt of such Conversion
Notice to such Holder indicating that the Company will process such Conversion
Notice in accordance with the terms herein. Within three (3) Business Days after
the date the Conversion Notice is delivered, the Company shall have issued and
electronically transferred the shares to the Broker indicated in the Conversion
Notice; should the Company be unable to transfer the shares electronically, it
shall, within three (3) Business Days after the date the Conversion Notice was
delivered, have surrendered to an overnight courier for delivery the next day to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder, for the number of shares of Common Stock to which the
Holder shall be entitled.

iii. Record Holder. The person or persons in whose names the certificates or
brokerage account the shares of Common Stock issuable upon a conversion of this
Note shall be treated for all purposes as the record holder or holders of such
shares of Common Stock on the Conversion Date.

iv. Timely Response by Company. Upon receipt by Company of a Conversion Notice,
Company shall respond within one business day to Holder confirming the details
of the Conversion and provide within two business days the Conversion Shares
requested in the Conversion Notice.

v. Liquidated Damages for Delinquent Response. If the Company fails to deliver
for whatever reason (including any neglect or failure by, e.g., the Company, its
counselor the transfer agent) to Holder the Conversion Shares as requested in a
Conversion Notice within three (3) business days of the Conversion Date, the
Company shall be deemed in "Default of Conversion." Beginning on the fourth
(4th) business day after the date of the Conversion Notice,





--------------------------------------------------------------------------------

after the Company is deemed in Default of Conversion, there shall accrue
liquidated damages (the "Conversion Damages") of $1,000 per day for each day
after the third business day until delivery of the Conversion Shares is made,
and such penalty will be added to the Note being converted (under the Company's
and Holder's expectation and understanding that any penalty amounts will tack
back to the Issuance Date of the Note). The Parties agree that, at the time of
drafting of this Note, the Holder's damages as to the delinquent response are
incapable or difficult to estimate and that the liquidated damages called for is
a reasonable forecast of just compensation.

vi. Liquidated Damages for Inability to Issue Conversion Shares. If the Company
fails to deliver Conversion Shares requested by a Conversion Notice due to an
exhaustion of authorized and issuable common stock such that the Company must
increase the number of shares of authorized Common Stock before the Conversion
Shares requested may be issued to the Holder, the discount set forth in the
Conversion Price will be decreased by 20 percentage points for the Conversion
Notice in question and all future Conversion Notices until the outstanding
principal and interest of the Note is converted or paid in full. These
liquidated damages shall not render the penalties prescribed by Paragraph
2(e)(v) void, and shall be applied in conjunction with Paragraph 2(e)(v) unless
otherwise agreed to in writing by the Holder. The Parties agree that, at the
time of drafting of this Note, the Holder's damages as to the inability to issue
shares are incapable or difficult to estimate and that the liquidated damages
called for is a reasonable forecast of just compensation.

vii. Rescindment of Conversion Notice. If: (i) the Company fails to respond to
Holder within two Business Days from the date of delivery of a Conversion Notice
confirming the details of the Conversion, (ii) the Company fails to provide the
Conversion Shares requested in the Conversion Notice within three Business Days
from the date of the delivery of the Conversion Notice, (iii) the Holder is
unable to procure a legal opinion required to have the Conversion Shares issued
unrestricted and/or deposited to sell for any reason related to the Company's
standing with the SEC or FINRA, or any action or inaction by the Company, (iv)
the Holder is unable to deposit the Conversion Shares requested in the
Conversion Notice for any reason related to the Company's standing with the SEC
or FINRA; or any action or inaction by the Company, (v) if the Holder is
informed that the Company does not have the authorized and issuable Conversion
Shares available to satisfy the Conversion, or (vi) if OTC Markets changes the
Company's designation to 'Limited Information' (Yield), 'No Information' (Stop
Sign), 'Caveat Emptor' (Skull and Crossbones), or 'OTC', 'Other OTC' or 'Grey
Market' (Exclamation Mark Sign) on the day of or any day after the date of the
Conversion Notice, the Holder maintains the option and sole discretion to
rescind the Conversion Notice ("Rescindment") by delivering a notice of
rescindment to the Company in the same manner that a Conversion Notice is
required to be delivered to the Company pursuant to the terms of this Note.

viii. Transfer Agent Fees and Legal Fees. The issuance of the certificates shall
be without charge or expense to the Holder. The Company shall pay any and all
Transfer Agent fees, legal fees, and advisory fees required for execution of
this Note and processing of any





--------------------------------------------------------------------------------

Notice of Conversion, including but not limited to the cost of obtaining a legal
opinion with regard to the Conversion.

ix. Conversion Right Unconditional. If the Holder shall provide a Notice of
Conversion as provided herein, the Company's obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

3. Other Rights of Holder: Reorganization, Reclassification, Consolidation,
Merger or Sale.

a.

Any recapitalization, reorganization, reclassification, consolidation, merger,
sale of all or substantially all of the Company's assets to another Person or
other transaction which is effected in such a way that holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities, cash or other assets with respect to or in exchange for Common
Stock, whether such position is increased, decreased or remains the same, is
referred to herein as "Organic Change." Prior to the consummation of any (i)
Organic Change or (ii) other Organic Change following which the Company is not a
surviving entity, the Company will secure from the Person purchasing such assets
or the successor resulting from such Organic Change (in each case, the
"Acquiring Entity") a written agreement (in form and substance reasonably
satisfactory to the Holder) to deliver to Holder in exchange for this Note, a
security of the Acquiring Entity evidenced by a written instrument substantially
similar in form and substance to this Note reasonably satisfactory to the
Holder. Prior to the consummation of any other Organic Change, the Company shall
make appropriate provision (in form and substance reasonably satisfactory to the
Holder) to ensure that the Holder will thereafter have the right to acquire and
receive in lieu of or in addition to (as the case may be) the shares of Common
Stock immediately theretofore acquirable and receivable upon the conversion of
the Note, such shares of stock, securities, cash or other assets that would have
been Issued or payable in such Organic Change with respect to or in exchange for
the number of shares of Common Stock which would have been acquirable and
receivable upon the conversion of the Note as of the date of such Organic Change
(without taking into account any limitations or restrictions on the
convertibility of the Note set forth in Section 2(b) or otherwise). All
provisions of this Note must be included to the satisfaction of Holder in any
new Note created pursuant to this section. In the event of an Organic change
that increases or decreases the number of shares Common Stock outstanding, on a
fully diluted basis, the Conversion Price shall be proportionally adjusted
upward or down to preserve the percentage of Common Stock, on a fully diluted
basis, that the Holder would be issued if converting this Note in full on the
date hereof.




b.

Piggy-Back Registration Rights.  From and after the Signing Closing Date and
until eighteen (18) months after the Signing Closing Date, if the Company
contemplates making an offering of Common Stock (or other equity securities
convertible into or exchangeable for Common Stock) registered for sale under the
Securities Act or proposes to file a Registration Statement covering any of its
securities,





--------------------------------------------------------------------------------

the Company shall at each such time give prompt written notice to Holder of its
intention to do so and of the registration rights granted under this Agreement.
 Upon the written request of Holder made within thirty (30) days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by Holder and the intended method of
disposition thereof), the Company shall, at its sole cost and expense, use its
best efforts to effect the registration of all Registrable Securities which the
Company has been so requested to register by Holder, to the extent requisite to
permit the disposition (in accordance with the intended methods of disposition)
of the Registrable Securities by Holder, by inclusion of such Registrable
Securities in the Registration Statement which covers the securities which the
Company proposes to register; provided, that if the Company is unable to
register the full amount of Registrable Securities in an “at the market
offering” under SEC rules and regulations due to the high percentage of the
Company’s Common Stock the Registrable Securities represents (giving effect to
all other securities being registered in the Registration Statement), then the
Company may reduce, on a pro rata basis, the amount of Registrable Securities
subject to the Registration Statement to a lesser amount which equals the
maximum number of Registrable Securities that the Company is permitted to
register in an “at the market offering”; and provided, further, that if, at any
time after giving written notice of its intention to register any Registrable
Securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
either not to register or to delay registration of such Registrable Securities,
the Company may, at its election, give written notice of such determination to
Holder and, thereupon, (i) in the case of a determination not to register, the
Company shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the expenses of registration in connection therewith), and (ii) in the case
of a determination to delay registering such Registrable Securities, shall be
permitted to delay registering any Registrable Securities, for the same period
as the delay in registering such other securities.  If Holder shall have
transferred all or part of its Registrable Securities, then for purposes of this
Section, the term “Holder” shall reference Holder and/or such transferee(s).  




c.

Right of First Refusal. Before any conversions of the Note held by Holder or any
transferee of Holder may be sold or otherwise transferred (including transfer by
gift or operation of law), the Company or its assignee(s) shall have a right of
first refusal to purchase the conversion amount on the terms and conditions set
forth in the conversion notice and this Section 3(c) (the “Right of First
Refusal”).

4. Reservation of Conversion Shares. The Company shall at all times, so long as
any principal amount of the Note is outstanding, reserve and keep available out
of its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Note, the number of shares of Common Stock as
shall at all times be sufficient to effect the conversion of all of the
principal amount, plus Interest and Default Interest, if any, of the Note then
outstanding ("Share Reserve"), unless the Holder stipulates otherwise in the
"Irrevocable Letter of Instructions to the Transfer Agent." So long as this Note
is outstanding, upon written request of





--------------------------------------------------------------------------------

the Holder or via telephonic communication, the Company's Transfer Agent shall
furnish to the Holder the then-current number of Common Stock issued and
outstanding, the then-current number of Common Stock authorized, the
then-current number of restricted shares, and the then-current number of shares
reserved for third parties. The provisions of this Section 4 shall constitute
irrevocable instructions to the Company’s Transfer Agent to provide Holder with
the information provided in this Section.

5. Voting Rights. The Holder of this Note shall have no voting rights as a note
holder, except as required by law, however, upon the conversion of any portion
of this Note into Common Stock, Holder shall have the same voting rights as all
other Common Stock holders with respect to such shares of Common Stock then
owned by Holder.

6. Reissuance of Note. In the event of a conversion pursuant to this Note of
less than all of the Conversion Amount represented by this Note, the Company
shall promptly cause to be issued and delivered to the Holder, upon tender by
the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.

7. Default and Remedies.

a. Event of Default. For purposes of this Note, an "Event of Default" shall
occur upon:

i. the Company's default in the payment of the outstanding principal, Interest
or Default Interest of this Note when due, whether at the Maturity Date,
acceleration or otherwise;

ii. the occurrence of a Default of Conversion as set forth in Section 2(e)(v);

iii. the failure by the Company for ten (10) days after notice to it to comply
with any material provision of this Note not included in this Section 10(a);

iv. the Company's breach of any covenants, warranties, or representations made
by the Company herein;

v. any of the information in the disclosures is false or misleading in any
material respect;

vi. the default by the Company in any Other Agreement entered into by and
between the Company and Holder, for purposes hereof "Other Agreements" shall
mean, collectively, all agreements and instruments between, among or by the
Company, and, or for the benefit of, the Holder, and the Convertible Note
between the Holder and the Company, dated the even date hereof;

vii. the cessation of operations of the Company or a material subsidiary;

viii. the Company pursuant to or within the meaning of any Bankruptcy Law; (a)
commences a voluntary case; (b) consents to the entry of an order for relief
against it in an involuntary case; (c) consents to the appointment of a
Custodian of it or for all or substantially all of its property; (d) makes a
general assignment for the benefit of its creditors; or (e) admits in writing
that it is generally unable to pay its debts as the same become due;





--------------------------------------------------------------------------------

ix. a court of competent jurisdiction entering an order or decree under any
Bankruptcy Law that: (a) is for relief against the Company in an involuntary
case; (b) appoints a Custodian of the Company or for all or substantially all of
its property; or (c) orders the liquidation of the Company or any subsidiary,
and the order or decree remains unstayed and in effect for thirty (30) days;

x. the Company files a Form 15 with the SEC;

xi. the Company's failure to timely file all reports required to be filed by it
with the Securities and Exchange Commission;

xii. the Company's failure to timely file all reports required to be filed by it
with OTC Markets to remain a "Current Information" designated company

xiii. the Company sells securities after the Issuance Date that do not have a
fixed conversion price;

xiv. the Company's Common Stock is reported as "No Inside" by OTC Markets at any
time while any principal, Interest or Default Interest under the Note remains
outstanding;

xv. the Company's failure to maintain the required Share Reserve pursuant to the
terms of the Irrevocable Letter of Instructions to the Transfer Agent;

xvi. the Company directs its transfer agent not to transfer, or delays, impairs,
or hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for Conversion Shares of Common Stock to be
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, or fails to remove (or directs its transfer
agent not to remove or impairs, delays and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw and stop transfer instructions)
on any certificate for any Conversion Shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written announcement, statement or threat
that it does not intend to honor its obligations pursuant to a Conversion Notice
submitted by the Holder) and any such failure shall continue uncured for three
(3) Business Days after the Conversion Notice has been delivered to the Company
by Holder;

xvii. the Company's failure to remain current in its billing obligations with
its transfer agent and such delinquency causes the transfer agent to refuse to
issue Conversion Shares to Holder pursuant to a Conversion Notice;

xviii. the Company effectuates a reverse split of its Common Stock and fails to
provide twenty (20) days prior written notice to Holder of its intention to do
so; or

xix. OTC Markets changes the Company's designation to 'No Information' (Stop
Sign), 'Caveat Emptor' (Skull and Crossbones), or 'OTC', 'Other OTC' or 'Grey
Market' (Exclamation Mark Sign).

xx. "Change of Control Transaction" means the occurrence after the date hereof
of any of and giving effect to the transactions giving rise to the issuance of
this Note (a) an acquisition after the date hereof by an individual or legal
entity or "group" (as described in Rule 13d-S(b)(1) promulgated under the
Securities Exchange Act of 1934) of effective control (whether through legal or
beneficial ownership of capital stock of the Company, by contract or otherwise)
of in excess of 40% of the voting securities of the





--------------------------------------------------------------------------------

Company, (b) the Company merges into or consolidates with any other Person, as
that term is defined in the Securities Act of 1933, as amended, or any Person
merges into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own! less than 60% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than 60% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors which is not approved by a majority of
those individuals who are members of the Board of Directors on the Issuance Date
(or by those individuals who are serving as members of the Board of Directors on
any date whose nomination to the Board of Directors was approved by a majority
of the members of the Board of Directors who are members on the date hereof), or
(e) the execution by the Company of an agreement to which the Company is a party
or by which it is bound.

xxi. Altering the conversion terms of any notes that are currently outstanding.

The Term "Bankruptcy Law" means Title 11, U.S. Code, or any similar Federal or
State Law for the relief of debtors. The term "Custodian" means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

b. Remedies. If an Event of Default occurs, the Holder may in its sole
discretion determine to request immediate repayment of all or any portion of the
Note that remains outstanding; at such time the Company will be required to pay
the Company the Default Amount (defined herein) in cash. For purposes hereof,
the "Default Amount" shall mean: the product of (A) the then outstanding
principal amount of the Note, plus accrued Interest and Default Interest,
divided by (B) the Conversion Price as determined on the Issuance Date,
multiplied by (C) the highest price at which the Common Stock traded at any time
between the Issuance Date and the date of the Event of Default. If the Company
fails to pay the Default Amount within five (5) Business Days of written notice
that such amount is due and payable, then Holder shall have the right at any
time, so long as the Company remains in default (and so long and to the extent
there are a sufficient number of authorized but unissued shares), to require the
Company, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Company equal to the Default
Amount divided by the Conversion Price then in effect.

8. Vote to Change the Terms of this Note. This Note and any provision hereof may
only be amended by an instrument in writing signed by the Company and the
Holder.

9. Lost or Stolen Note. Upon receipt by the Company of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Note, and, in
the case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in a form reasonably acceptable to the Company and, in the
case of mutilation, upon surrender and cancellation of the Note, the Company
shall execute and deliver a new Note of like tenor and date and in substantially
the same form as this Note; provided, however, the Company shall not





--------------------------------------------------------------------------------

be obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount, plus accrued Interest and
Default Interest, if any, into Common Stock.

10. Payment of Collection, Enforcement and Other Costs. If: (i) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (ii) an attorney is retained to
represent the Holder of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Note, then the Company shall pay to the Holder all reasonable
attorneys' fees, costs and expenses incurred in connection therewith, in
addition to all other amounts due hereunder.

11. Cancellation. After all principal, accrued Interest and Default Interest, if
any, at any time owed on this Note has been paid in full or otherwise converted
in full, this Note shall automatically be deemed canceled, shall be surrendered
to the Company for cancellation and shall not be reissued.

12. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

13. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws of the State of Florida,
without giving effect to provisions thereof regarding conflict of laws. Each
party hereby irrevocably submits to the nonexclusive jurisdiction of the state
and federal courts sitting in Miami, Florida for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending, through certified mail or overnight courier, a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Holder's right to





--------------------------------------------------------------------------------

pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).

15. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and the Holder and shall not be construed against any person as the drafter
hereof.

16. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude further exercise thereof or of any other right,
power or privilege.

17. Partial Payment. In the event of partial payment by the Holder, the
principal sum due to the Holder shall be prorated based on the consideration
actually paid by the Holder such that the Company is only required to repay the
amount funded and the Company is not required to repay any unfunded portion of
this Note, with the exception of anything specifically contemplated herein.

18. Entire Agreement. Except with respect to the Other Agreements, this
Agreement constitutes the full and entire understanding and agreement between
the parties with regard to the subjects herein. None of the terms of this Note
can be waived or modified, except by an amended Note acknowledged by and signed
by all parties hereto.

19. Additional Representations and Warranties. The Company expressly
acknowledges that the Holder, including but not limited to its officer,
directors, employees, agents, and affiliates, have not made any representation
or warranty to it outside the terms of this Note and the Other Agreements. The
Company further acknowledges that there have been no representations or
warranties about future financing or subsequent transactions between the
parties.

20. Notices. All notices and other communications given or made to the Company
pursuant hereto shall be in writing (including facsimile or similar electronic
transmissions) and shall be deemed effectively given: (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile, as deemed received by
the close of business on the date sent, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery. All communications shall be sent either
by email, or fax, or to the email address or facsimile number set forth on the
signature page hereto. The physical address, email address, and phone number
provided on the signature page hereto shall be considered valid pursuant to the
above stipulations; should the Company's contact information change from that
listed on the signature page, it is incumbent on the Company to inform the
Holder.





--------------------------------------------------------------------------------

21. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the rest of the Agreement shall be enforceable in accordance with
its terms.

22. Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, Interest or Default Interest on
this Note.

23. Successors and Assigns. This Agreement shall be binding upon all successors
and assigns hereto


This Note has been duly authorized and validly executed by the authorized
officer of the Company, on the Issuance Date




























[Signature Page Follows]





























--------------------------------------------------------------------------------































NO BORDERS, INC.







By: /s/ Cynthia Tanabe
Name: Cynthia Tanabe
Title: Chief Financial Officer






--------------------------------------------------------------------------------




Exhibit I

Conversion Notice Conversion Notice

Reference is made to the 8 % Convertible Note issued by No Borders, Inc. (the
"Note"), dated March __, 2018 in the principal amount of $$35,000.00 with 8%
interest. The features of conversion stipulate a Conversion Price equal to $.003
as adjusted pursuant to the terms therein.

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert the balance of the Note indicated below into shares of Common Stock, par
value $.001 (the "Common Stock"), of the Company, by tendering the Note
specified as of the date specified below.

Date of Conversion: ____

Please confirm the following information: Please confirm the following
information:

Conversion Amount: ___________

Conversion Price: $ __________ (__ %discount from $_______________)

Conversion Price: $_____________________

Number of Common Stock to be issued: _________________________

Current Issued/Outstanding: _____________________

If the Issuer is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:

 [BROKER INFORMATION]

Holder Authorization:










Do not send certificates to this address,

Jessica Miller, Director

[DATE]

[CONTINUED ON NEXT PAGE]





--------------------------------------------------------------------------------




PLEASE BE ADVISED, pursuant to Section 2(e)(ii) of the Note, "Upon receipt by
the Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Days after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within three (3) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within three (3)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled.










Signature:







_____________________

CEO
No Borders, Inc.






